Montgomery, J.
(dissenting). The common council of Detroit ordered sidewalks to be constructed, on the east side of Fisher avenue, from Jefferson avenue north, a distance of about 2,000 feet. The entire walk was constructed in the fall of 1892, with the exception of about 30 feet in front of one lot. Plaintiff, while traveling along the walk on the evening of the 12th of April, 1893, towards the north, stepped from the walk to the ground, and, after traveling the distance across the lot, caught his foot in the *312same, and fell, receiving the injuries for which he recovered in this action.
No question is raised over the care exercised by plaintiff, nor is it open to question that, the work having been undertaken by the city, and the walk north and south of this section having been completed months before, the city had ample notice of the condition of the walk. Defendant’s contention is that the statute does not make a city liable for failure to construct a sidewalk; that liability arises only upon and for a failure to keep its sidewalks, etc., in repair; and in this construction we think the learned counsel is- right, so far as he asserts a general proposition. Williams v. City of Grand Rapids, 59 Mich. 51; Alexander v. City of Big Rapids, 76 Mich. 282. But what is meant by a defect in a sidewalk already constructed? This sidewalk which caused the injury was constructed and existed. The city was responsible for its care. Its abrupt termination was the cause of the injury, and this was neither necessary nor contemplated as a part of the plan of construction. Shippy v. Village of Au Sable, 85 Mich. 280. Under these circumstances, it was a question for the jury whether this constructed walk was in a condition reasonably safe and fit for public travel. If it was not, the responsibility of the city was none the less, because to render it safé it became necessary to build 30 feet of walk, than it would have been if a single plank needed supplying, provided the city had ample notice and reasonable time to repair the defect.
I think no error was committed in submitting the case to the jury.
Judgment should be affirmed.